DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,981,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 06/08/2021 containing amendments and remarks. Claims 1 and 6 canceled and claims 7 and 14 are amended and therefore, claims 2-5 and 7-14 are pending.
The previous 35 U.S.C. §112 rejections of claim 8 are withdrawn in view of Applicants’ amendments to claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art was located to teach or suggest the claimed ligand of [Chemical Formula 1] wherein E1 is N and E2 is O or E3 is N and E4 is O. Therefore, the catalyst system comprising this ligand is novel. Similarly, methods for preparing oligomers using this catalyst are considered novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/ALI Z FADHEL/Primary Examiner, Art Unit 1772